Citation Nr: 1614662	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  13-08 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1987 to February 1994.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.

The Veteran requested a Travel Board hearing before a Veterans Law Judge, and he was scheduled for the requested hearing on March 6, 2015.  However, the Veteran did not report for the hearing, provide an explanation for failing to report for the hearing, or request the hearing to be rescheduled.  As such, his hearing request is deemed withdrawn.

When this case was before the Board in September 2015, it was remanded for further development.  The case is again before the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

Although further delay is regrettable, the Board is of the opinion that additional development is required before the Veteran's claim is decided.

The Board first notes that the medical evidence of record includes a diagnosis of sleep apnea.  A current disability is therefore established for purposes of service connection.  The sole question remaining before the Board is whether the Veteran's current sleep apnea is etiologically related to his military service.

The Veteran initially claimed that his sleep apnea was secondary to his service-connected allergic rhinitis with sinusitis.  He later argued that his sleep apnea was either directly related to exposure to certain air, food, and chemicals during service, or was an extension of a congenital defect.

In September 2015, the Board found that the Veteran's September 2009 VA examination was inadequate for adjudication purposes because the examiner did not address the medical literature and lay statements of record.  In addition, the Board noted that the examiner had addressed only whether the Veteran's sleep apnea was caused by his service-connected allergic rhinitis with sinusitis, but had not addressed whether the sleep apnea may have been aggravated by that disability, or whether sleep apnea was related to his congenital defect, or was otherwise related to service, including due to exposure to air, food, and chemicals.

Accordingly, the Board found that a new examination and opinion were warranted, and specifically instructed the examiner to address: 1) whether the Veteran's sleep apnea clearly and unmistakably preexisted service, and if so, whether it was also clear and unmistakable that the sleep apnea was not aggravated in service beyond its natural progression; 2) whether it was at least as likely as not that the Veteran's sleep apnea was related to service, to include exposure to elements such as air, food, and chemicals; 3) whether the Veteran's sleep apnea was at least as likely as not proximately due to the Veteran's service-connected allergic rhinitis with sinusitis; and 4) whether it was at least as likely as not that the Veteran's sleep apnea was aggravated by his service-connected allergic rhinitis with sinusitis.

In providing his or her opinions, the examiner was instructed to consider any medical literature submitted by the Veteran on the relationship between rhinitis, sinusitis, and sleep apnea, as well as any lay statements submitted by the Veteran, his wife, and fellow service members.

Pursuant to the Board's remand, the Veteran was afforded an additional VA contract examination in November 2015.  The examiner confirmed the Veteran's sleep apnea diagnosis.  She first found that the Veteran's sleep apnea was less likely than not incurred in or caused by his military service on the basis that sleep apnea existed prior to service and there was insufficient medical documentation to suggest it was caused by exposure to chemicals, food or air allergens.  She then opined that the Veteran's sleep apnea was less likely than not proximately due to his service-connected allergic rhinitis with sinusitis on the basis that sleep apnea existed prior to service and therefore could not have been caused by the service-connected disability.   The examiner then stated that the Veteran's sleep apnea, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its normal progression by his military service.  As a rationale for this opinion, the examiner referenced the Veteran's September 2009 examiner's finding that the Veteran was a diabetic with a Mallapanti class 3 score, which indicates a very narrow passage between the soft palate and the posterior tongue.  She noted the September 2009's finding that it was more likely than not that the Veteran's sleep apnea was secondary to his Mallapanti class 3 score, and less likely than not related to his chronic rhinosinusitis.  On these bases the examiner concluded that the Veteran's sleep apnea was related to his physical condition and genetics, and had no connection to his time in service.

The Board first notes that the Veteran has submitted numerous, highly relevant medical articles addressing the relationship between his currently service-connected disability, allergic rhinitis, and sleep apnea.  The Veteran, his wife, and other witnesses have also submitted relevant lay statements.  However, the only indication in the November 2015 examiner's report that the medical articles and statements were reviewed or considered was her response "yes" to the question prompt, "Please acknowledge that all relevant records pertaining to the Veteran's conditions have been reviewed."  No meaningful acknowledgement or discussion of the medical literature or the lay statements was contained in the rationales the examiner used to support her opinions.

The Board will briefly summarize the relevant information contained in the medical articles submitted by the Veteran:

In June 2009 the Veteran submitted an excerpt from an article entitled "Is Allergic Rhinitis Ever the Cause of Other Problems?" He identified the source of this article as the "Nasal and Sinus Center."  The article detailed symptoms of rhinitis, including difficulty breathing as well as snoring, and stated that snoring can be an indicator of obstructive sleep apnea.

In September 2009 the Veteran submitted a medical article from an unidentified source, which states in pertinent part that individuals with allergic rhinitis may experience sleep disorders and daytime fatigue, and that those with severe allergic rhinitis tend to have worse sleep problems, including snoring.  This article specifically lists sleep apnea as a possible complication of allergic rhinitis.  Also in September 2009 the Veteran submitted a medical article which states that allergic rhinitis is a nasal obstruction that can contribute to so-called "sleep-disordered breathing," a term that describes a group of disorders involving pauses in breathing during sleep, the most common of which is sleep apnea.  An additional article submitted by the Veteran states that obstructive sleep apnea is linked with allergic rhinitis.  Specifically, it explains that nasal congestion, which causes the upper airway to narrow, increases the risk of snoring and obstructive sleep apnea among allergic rhinitis patients.

In October 2011 the Veteran submitted a medical article entitled, "Rhinitis and Sleep Complications: What's the Connection?"  The article states that over 75 percent of patients with rhinitis reported impaired sleep, and that nasal symptoms impair sleep quality and lead to snoring which may be accompanied by sleep apnea.  The article references several studies in which patients with allergic rhinitis also experienced sleep apnea episodes.  The article states that all dimensions of sleep are impaired by allergic rhinitis, and breathing is impacted specifically with an increase in snoring and obstructive sleep apnea.

An additional article submitted by the Veteran states that allergies, particularly those that result in allergic rhinitis, may promote or exacerbate obstructive sleep apnea.  An article from the American Sleep Association's website states that allergic rhinitis is rarely found in isolation and needs to be considered in the context of systemic allergic disease associated with numerous comorbid disorders, including obstructive sleep apnea.  An additional article states that chronic allergic inflammation of the upper airway can be associated with obstructive sleep apnea.

Additional articles submitted by the Veteran include findings that allergic rhinitis appeared to increase the risk of obstructive sleep apnea in children, sleep apnea was a possible complication of allergic rhinitis, and that typical sleep-related problems in people with allergic rhinitis include disordered breathing, breathing pauses and snoring.

The Board will now briefly summarize the lay statements submitted by the Veteran, his wife, and other witnesses:

In a June 2009 statement, the Veteran's wife stated that she met the Veteran in 1998, and that since they met he had had severe allergies and sinuses, which had gotten much worse the last few years, effecting his breathing and sleep greatly, with his snoring getting so bad that they had to sleep in separate rooms.  Also in June 2009, the Veteran's fellow service member, L.G.C., stated that he had known the Veteran since 1990, and that during their service, the Veteran was always fighting his allergies and sinuses, which wreaked havoc on his breathing and disrupted his sleep.  Also in June 2009, the Veteran's former employer, V.C. stated he had known the Veteran since 1993 while he was in the Army, and was his employer from 1994 to 2002.  V.C. stated that during that time he witnessed what the Veteran's allergies and sinuses had done to his job performance and quality of life, including by affecting his sleep patterns.

In September 2009, the Veteran stated that he had experienced sleep problems ever since active duty, but at the time had no knowledge of sleeping disorders, and thought his problem was the variation in his sleep schedule.  In October 2011 the Veteran reiterated he had not had any sleep problems of any kind before service.

In addition to the November 2015 examiner's failure to consider the highly relevant evidence summarized above, the Board notes that the examiner provided no explanation for her finding that the Veteran's sleep apnea existed prior to his military service.  The Veteran, in fact, has maintained since instituting his claim that he had no sleep problems of any kind before service.  In addition, the record and the November 2015 examiner's own findings show that he first noticed loud snoring, very poor sleeping, and daytime fatigue around 1991, and was not diagnosed with sleep apnea until March 2009.  Even if the Board interprets the examiner's finding that the Veteran's sleep apnea was caused by his genetics alone as meaning his sleep apnea has been present as long as his congenital condition has, this rationale fails to account for the Veteran's report that he had no sleep problems of any kind until service.  

The Board finally notes that the November 2015 VA examiner identified herself as a Nurse Practitioner.  Because much of the medical literature submitted by the Veteran was either authored by or cited to findings by physicians, the Board finds that, on remand, an opinion by a physician should be obtained.

For the foregoing reasons, the Board finds that the November 2015 examination and opinion failed to carry out the Board's remand instructions, and are otherwise inadequate for adjudication purposes.  As such, a remand for an additional VA opinion by a physician with sufficient expertise is warranted. 

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should obtain an opinion from a physician with sufficient expertise, who has not previously performed an examination or provided an opinion in this matter, to determine whether the Veteran's sleep apnea is etiologically related to his military service.  An additional examination of the Veteran should be performed if deemed necessary by the physician providing the opinion.

After a review of the entire record, and an additional examination if deemed necessary, the examiner should first state an opinion as to whether the Veteran's sleep apnea clearly and unmistakably (undebateably) preexisted his military service.  If the examiner determines that the sleep apnea clearly and unmistakably preexisted service, he or she should next state an opinion as to whether the sleep apnea clearly and unmistakably did not permanently increase in severity as a result of the Veteran's active service.

The examiner should next state an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea was incurred in, was caused by, or is otherwise etiologically related to his military service, to include as due to exposure to air, food, and chemicals while in service.

In this regard, the examiner should address the Veteran's theory that his sleep apnea began in service but went undiagnosed until March 2009.

Then, the examiner should state an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea was caused by his service-connected allergic rhinitis with sinusitis.

If not, the examiner should state an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea permanently increased in severity as a result of his service-connected allergic rhinitis with sinusitis.

In providing the requested opinions, the examiner must consider and discuss the medical literature submitted by the Veteran, which is summarized beginning on page 4 of this remand, and which tends to show that sleep apnea is among the possible complications of allergic rhinitis.

The examiner must also consider and discuss the lay statements of record, submitted by the Veteran, his spouse, and fellow service members, to the effect that he had no sleeping problems of any kind until service and that his breathing problems effected his sleep patterns during and after service.  

The examiner must provide a rationale for all proffered opinions.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



